NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1


          United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                               Submitted September 24, 2009
                                Decided November 12, 2009
                               Amended November 13, 2009

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            JOEL M. FLAUM, Circuit Judge

                            DIANE P. WOOD, Circuit Judge



UNITED STATES OF AMERICA,                           ]   Appeal from the United
        Plaintiff-Appellee,                         ]   States District Court for
                                                    ]   the Northern District of
No. 09-1349                           v.            ]   Indiana, Hammond Division.
                                                    ]
STEPHEN GOLDEN,                                     ]   No. 2:94-cr-00086-RL
        Defendant-Appellant.                        ]
                                                    ]   Rudy Lozano, Judge.



                                   AMENDED ORDER

        A § 3582(c)(2) request for sentence modification is discretionary, United States v.
Cunningham, 554 F.3d 703, 707 (7th Cir. 2009), even for defendant Stephen Golden whose
Guideline range was lowered to 360 months to life from a range of life. And despite
Golden’s argument to the contrary, a district judge is permitted to leave a sentence alone,
id., which is what the judge did in Golden’s case. The district judge did not abuse his
discretion in handling Golden’s § 3582(c)(2) motion, especially in light of Golden’s
admitted incidents of prison misconduct. And, like his decision whether to grant a
sentence reduction, the district judge’s decision not to conduct a hearing is committed to
his discretion. United States v. Young, 555 F.3d 611, 615 (7th Cir. 2009).

                                                                                AFFIRMED .